Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 11/22/19 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Drawings	
3.          The drawings filed on 11/22/19.  These drawings are acceptable.
Claim/Specification Objections
4.	Specification and Claim 2 is objected to because of the following informalities: Claim 2 discloses
“the grain seed in K wavebands, and the K-gray images”.  There is no definition for the wording “K”.  In the other words, is “K” a negative integer?  Or is “K” a positive integer?  Or is “K” a decimal?  Or is “K” an imaginary number?  
             For the purpose of examination, the wording “K” is interpreted in view of the objections/rejections indicated above as follow: “K” is a positive integer.
           Appropriate correction is required. 

Allowable Subject Matter
5.	Claims 1-9 would be allowable if the objection were overcome.
6.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1. 
7.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for identifying frostbite condition of a grain seed using spectral feature waveband of grain seed embryo hyperspectral images including all steps 1) to step 5); in combination with the rest of the limitations of claim 1.
Quayle
8.	This application is in condition for allowance except for the following formal matters: 
Specification/Claim 2 is objected.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geisel Kara can be reached on (571)272- 2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 10, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877